The action was continued for advisement, and the opinion of the Court afterwards drawn up by
Weston C. J.
From the terms of the conveyance, from the Commonwealth of Massachusetts to William Bingham, in 1793, of township number fourteen, taken together, it is manifest, that it rvas intended the fee of the whole should pass to him. The settlers, for whose accommodation certain conditions were imposed, were to receive conveyances in fee from Bingham, his heirs or assigns, which plainly implies, that the legal title, by that conveyance, vested in Bingham. And there it was to remain, unless the settlers paid the sums, required to be paid by them respectively.
*35When a copy of the will of Thomas M. Willing, deceased, with a copy of the probate thereof, under the seal of the court where the same will had been proved and allowed, was filed and recorded in the proper probate office in this State, it had relation back to the decease of the testator, as this Court has decided, in Spring v. Parkman, 3 Fairf. 127.
The authority of Black, under whom the defendant acted, depending on a power of attorney, produced at the trial, could not be proved by parol. The power should have been established by competent proof. This not having been done, and the agency of Black, having been proved only by his own testimony, the verdict is for that cause set aside, and a new trial granted.